          Case 19-42427             Doc 1             Filed 09/04/19 Entered 09/04/19 09:27:36                                Desc Main
                                                        Document     Page 1 of 12

 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 EASTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     Pro South, Inc.

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           4      6      –      2      7        3    1         3   4     2

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       11450 US Highway 380
                                       Number         Street                                           Number     Street
                                       Suite 130, #141
                                                                                                       P.O. Box



                                       Crossroads                          TX       76227
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Denton                                                          from principal place of business
                                       County

                                                                                                       619 Highway 30 East
                                                                                                       Number     Street




                                                                                                       Booneville                    MS      38829-8012
                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
          Case 19-42427               Doc 1      Filed 09/04/19 Entered 09/04/19 09:27:36                                  Desc Main
                                                   Document     Page 2 of 12

Debtor Pro South, Inc.                                                                   Case number (if known)

7.   Describe debtor's business        A. Check one:

                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            None of the above


                                       B. Check all that apply:

                                            Tax-exempt entity (as described in 26 U.S.C. § 501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in
                                            15 U.S.C. § 80a-3)
                                            Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                       C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes




8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                         Chapter 7
                                            Chapter 9
                                            Chapter 11. Check all that apply:
                                                            Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                            insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                            4/01/22 and every 3 years after that).

                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                              debtor is a small business debtor, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return or if
                                                              all of these documents do not exist, follow the procedure in
                                                              11 U.S.C. § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                              Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                              form.

                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                              Rule 12b-2.

                                            Chapter 12

9.   Were prior bankruptcy                  No
     cases filed by or against
     the debtor within the last 8           Yes. District Northern District Mississippi          When 06/24/2019           Case number 19-12549
     years?                                                                                               MM / DD / YYYY
                                                 District                                        When                      Case number
     If more than 2 cases, attach a
                                                                                                          MM / DD / YYYY
     separate list.
                                                 District                                        When                      Case number
                                                                                                          MM / DD / YYYY


Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 2
          Case 19-42427               Doc 1      Filed 09/04/19 Entered 09/04/19 09:27:36                                 Desc Main
                                                   Document     Page 3 of 12

Debtor Pro South, Inc.                                                                    Case number (if known)

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                   District                                                    When
    List all cases. If more than 1,                                                                                           MM / DD / YYYY
    attach a separate list.                        Case number, if known


                                                   Debtor                                                      Relationship

                                                   District                                                    When
                                                                                                                              MM / DD / YYYY
                                                   Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                            Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                            days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                            any other district.

                                            A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                            district.


12. Does the debtor own or                  No
    have possession of any                  Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                    needed.
    property that needs
                                                 Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                      safety.
                                                      What is the hazard?

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                      related assets or other options).

                                                      Other


                                                 Where is the property?
                                                                               Number      Street




                                                                               City                                      State        ZIP Code

                                                 Is the property insured?

                                                      No
                                                      Yes. Insurance agency

                                                               Contact name

                                                               Phone


              Statistical and adminstrative information
13. Debtor's estimation of             Check one:
    available funds                        Funds will be available for distribution to unsecured creditors.
                                           After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                           creditors.


Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
          Case 19-42427              Doc 1         Filed 09/04/19 Entered 09/04/19 09:27:36                                   Desc Main
                                                     Document     Page 4 of 12

Debtor Pro South, Inc.                                                                   Case number (if known)

14. Estimated number of                     1-49                               1,000-5,000                               25,001-50,000
    creditors                               50-99                              5,001-10,000                              50,001-100,000
                                            100-199                            10,001-25,000                             More than 100,000
                                            200-999

15. Estimated assets                        $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

16. Estimated liabilities                   $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 09/04/2019
                                                      MM / DD / YYYY

                                          X /s/ Roderick Kagy                                       Roderick Kagy
                                              Signature of authorized representative of debtor      Printed name

                                          Title Chief Executive Officer

18. Signature of attorney                X /s/ Joyce Lindauer                                                     Date     09/04/2019
                                            Signature of attorney for debtor                                              MM / DD / YYYY

                                            Joyce Lindauer
                                            Printed name
                                            Joyce W. Lindauer Attorney, PLLC
                                            Firm name
                                            12720 Hillcrest Road, Suite 625
                                            Number          Street



                                            Dallas                                                     TX                   75230
                                            City                                                       State                ZIP Code


                                            (972) 503-4033                                             joyce@joycelindauer.com
                                            Contact phone                                              Email address
                                            21555700                                                   TX
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
               Case 19-42427                        Doc 1             Filed 09/04/19 Entered 09/04/19 09:27:36                                                        Desc Main
                                                                        Document     Page 5 of 12

B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                              EASTERN DISTRICT OF TEXAS
                                                                  SHERMAN DIVISION
In re Pro South, Inc.                                                                                                               Case No.

                                                                                                                                    Chapter            11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                              $15,000.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                $7,500.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                 $7,500.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
         Case 19-42427           Doc 1       Filed 09/04/19 Entered 09/04/19 09:27:36                      Desc Main
                                               Document     Page 6 of 12

B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                    09/04/2019                        /s/ Joyce Lindauer
                       Date                           Joyce Lindauer                             Bar No. 21555700
                                                      Joyce W. Lindauer Attorney, PLLC
                                                      12720 Hillcrest Road, Suite 625
                                                      Dallas, TX 75230
                                                      Phone: (972) 503-4033 / Fax: (972) 503-4034




    /s/ Roderick Kagy
   Roderick Kagy
   Chief Executive Officer
           Case 19-42427          Doc 1      Filed 09/04/19 Entered 09/04/19 09:27:36                  Desc Main
                                               Document     Page 7 of 12

                                      UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION
  IN RE:   Pro South, Inc.                                                          CASE NO

                                                                                   CHAPTER     11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 9/4/2019                                            Signature    /s/ Roderick Kagy
                                                                     Roderick Kagy
                                                                     Chief Executive Officer


Date                                                     Signature
Case 19-42427   Doc 1   Filed 09/04/19 Entered 09/04/19 09:27:36   Desc Main
                          Document     Page 8 of 12


                        Amy Glissen Stites
                        619 Highway 30 East
                        Booneville, MS 38829



                        Attorney General of Texas
                        Bankruptcy Division
                        PO Box 12548
                        Austin, TX 78711-2548


                        BlueBridge Financial, LLC
                        535 Washington Street
                        Suite 201
                        Buffalo, NY 14203


                        Camso USA, Inc.
                        PO Box 60158
                        Charlotte, NC 28260



                        Capital Merchant Services
                        One Evertrust Plaza
                        Suite 1401
                        Jersey City, NJ 07302


                        Cash Capital Group, LLC
                        The Rubin Law Firm, PLLC
                        Attn: Ashlee Cohen
                        90 Broad Street, 16th Floor
                        New York, NY 10005

                        Caterpillar Financial Services
                        PO Box 340001
                        Nashville, TX 37203



                        Celtic Commercial Finance
                        4 Park Plaza, Suite 300
                        Irvine, CA 92614



                        Commercial Credit Group, Inc.
                        c/o Adams and Reese, LLP
                        Attn: John Thomson
                        3424 Peachtree Road NE, Suite 1600
                        Atlanta, GA 30326
Case 19-42427   Doc 1   Filed 09/04/19 Entered 09/04/19 09:27:36   Desc Main
                          Document     Page 9 of 12


                        Comptroller of Public Accts
                        Rev Acctg Div/Bankruptcy Dept
                        PO BOX 13528
                        Austin, TX 78711


                        Enhanced Capital Mississippi Fund, LLC
                        c/o James A. McCullough
                        PO Drawer 119
                        Jackson, MS 39205


                        Financial Pacific Leasing
                        3455 S. 344th Way
                        Suite 300
                        Auburn, WA 98001


                        GCR Tire & Service
                        2625 Highway 20
                        Tuscumbia, AL 35674



                        Grits Capital




                        H & E Equipment Services
                        PO Box 849850
                        Dallas, TX 75284



                        H & E Equipment Services
                        5245 Highway 78
                        Memphis, TN 38118



                        Hitachi Capital American Corp.
                        21925 Network Place
                        Chicago, IL 60673



                        Internal Revenue Service
                        Mail Code DAL-5020
                        1100 Commerce Street
                        Dallas, Texas 75242
Case 19-42427   Doc 1   Filed 09/04/19 Entered 09/04/19 09:27:36   Desc Main
                         Document     Page 10 of 12


                        Internal Revenue Service
                        Centralized Insolvency
                        PO Box 7346
                        Philadelphia, PA 19101-7346


                        Justin Hayden
                        Smythe, Huff & Hayden, PC
                        144 Second Avenue North
                        The Pilcher Bldg., Suite 333
                        Nashville, TN 37201

                        Linebarger Goggan Blair & Sampson
                        2777 N. Stemmons Freeway
                        Suite 1000
                        Dallas, TX 75207


                        Martyville Quick Mart
                        1379 Highway 25
                        Tishomingo, MS 38873



                        Money Works Direct, Inc.
                        Attn: Timothy A. Hennigan
                        PO Box 1958
                        Ashland, VA 23005


                        Napa Auto Parts
                        1105 South Gloster
                        Tupelo, MS 38801



                        Office of the Attorney General
                        Internal Revenue Service
                        900 Jefferson Avenue
                        Oxford, MS 38655-3608


                        Panther Petroleum, LLC
                        386 Airways Blvd.
                        Jackson, TN 38301



                        PowerPlan
                        PO Box 5328
                        Madison, WI 53705
Case 19-42427   Doc 1   Filed 09/04/19 Entered 09/04/19 09:27:36   Desc Main
                         Document     Page 11 of 12


                        Regions Bank
                        Attn: John M. Lassiter
                        Burr & Foreman LLP
                        401 East Capitol Street, Suite 100
                        Jackson, MS 39201

                        Regions Bank
                        Attn: Joe A. Joseph
                        Burr & Foreman LLP
                        420 N. 20th Street, Suite 3400
                        Birmingtham, AL 35203

                        Regions Bank
                        Attn: Regan C. Loper
                        Burr & Foreman LLP
                        420 N. 20th Street, Suite 3400
                        Birmingtham, AL 35203

                        Regions Bank
                        Attn: Donald M. Warren
                        Burr & Foreman LLP
                        420 N. 20th Street, Suite 3400
                        Birmingham, AL 35203

                        Robert Byrd
                        Byrd & Wiser
                        PO Box 1936
                        Biloxi, MS 39533


                        Summit Truck Group
                        PO Box 529
                        Tupelo, MS 38802



                        TCF Equipment Finance
                        11100 Wayzata Blvd.
                        Suite 801
                        Hopkins, MN 55305


                        Texas Workforce Commission
                        101 East 15th Street
                        Austin, TX 78778-0001



                        Thompson Machinery
                        1245 Bridgestone Blvd.
                        La Vergne, TN 37086
Case 19-42427   Doc 1   Filed 09/04/19 Entered 09/04/19 09:27:36   Desc Main
                         Document     Page 12 of 12


                        U. S. Attorney
                        110 N. College Ave.
                        Suite 700
                        Tyler, TX 75702-0204


                        U. S. Trustee's Office
                        110 N. College Street
                        Suite 300
                        Tyler, TX 75702-7231
